Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTION

2.	Applicant’s election without traverse of Group I in the reply filed on 04/12/21 is acknowledged.

3.	Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/12/21.

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

NON-PRIOR ART REJECTION

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims are indefinite because the recitation of 'double-stranded complementary deoxyribonucleic acid' or 'ds-cDNA' in independent claim 1 is inconsistent with the invention as described in the specification.  As one of ordinary skill in the art would understand, a biofluid does not comprise ds-cDNA, which requires conversion of RNA by reverse transcription, which does not occur in a biofluid.  Thus, it would appear that 'ds-DNA' is intended rather than 'ds-cDNA'.  Correction is required.

ALLOWABLE SUBJECT MATTER

6.	Claims 1-13 and 19-25 are free of the prior art, but are rejected for another reason.  No claims are allowable.  Considering the above indefiniteness issue as well as the invention as disclosed in the specification, independent claim 1 is drawn to a method requiring two-layered barcoding of RNA and DNA in a biofluid mixture, wherein RNA is labeled with a first barcode during reverse transcription to produce a barcoded ds-cDNA, and then the mixture of first-barcoded ds-cDNA and unbarcoded ds-DNA from the biofluid is labeled with a second barcode, such that the RNA-derived ds-cDNA comprises both the first and second barcodes, whereas the ds-DNA from the biofluid only comprises the second barcode.  Talasaz (US 2014/0066317) is made of record by the examiner as disclosing adding barcodes to RNA and DNA, including cell-free in a biofluid, to facilitate sequencing and various types of analyses.  No application of two-layer barcoding to a mixture of RNA and DNA such that sequence reads can be traced to original RNA or DNA in a biofluid.

CONCLUSION
 
7.	Belhocine et al. (US 2018/0340169 and US 2020/0291454), which are not prior art, are made of record by the examiner as references of interest.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784.  The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/27/21

/KENNETH R HORLICK/              Primary Examiner, Art Unit 1637